Citation Nr: 1526262	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  07-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

2.  Entitlement to special monthly compensation for aid and attendance due to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to February 1991.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, July 2011, and January 2013, the Board remanded the case for further evidentiary development.  In December 2013, the Board inferred the issue of entitlement to TDIU and remanded the issue for additional evidentiary development.  The RO adjudicated the claim for TDIU in an October 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered, to include a transcript of the November 2008 Board hearing presided over by the undersigned Acting Veterans Law Judge. 

The Board notes that there is lay evidence that raises the issue of entitlement to special monthly compensation (SMC) for aid and attendance in conjunction with the claim for increased compensation due to the lumbar spine disability.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased rating).  The Veteran has reported that she is no longer able to clean her home anymore, and her daughter takes care of her, to include helping her take her medication and "do the day to day things," such as helping her take a bath in her home.  See November 2008 Board hearing transcript at p. 3.  Thus, the Veteran has indicated that she needs the regular help of another person to attend to the needs of daily living, and the issue of entitlement to SMC for aid and attendance due to the lumbar spine disability is before the Board and will be considered in conjunction with the claim for increased compensation on appeal. 

The issue of entitlement to SMC for aid and attendance is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative disc disease of L5/S1 with chronic lumbar strain, rated as 40 percent disabling for the entire appeal period.  

2.  The Veteran's service-connected disability does not render her unable to secure or follow a substantially gainful occupation due to her service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In December 2013, the Board remanded the case and directed the AOJ to afford the Veteran notice of how to substantiate a claim for entitlement to TDIU and to adjudicate the issue.  The AOJ afforded the Veteran notice of how to substantiate a claim for a TDIU in a February 2014 letter.  The claim for a TDIU was adjudicated in an October 2014 supplemental statement of the case. 

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in February 2014, which discussed the evidence necessary to support the claim for a TDIU.  In this letter, the Veteran was also told how VA would assist her in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  The claim was subsequently readjudicated in an October 2014 Supplemental Statement of the Case.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations regarding the lumbar spine disability in November 2006, June 2009, and October 2011.  As noted in the December 2013 Board decision, the Veteran failed to appear to her scheduled March 2013 VA examination without good cause.  The examiners each conducted medical examinations and together provided sufficient information regarding the Veteran's lumbar spine manifestations and its impact on the Veteran's ability to perform tasks in a work-like setting, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

The Board acknowledges that there may be outstanding records pertaining to the Veteran's claim for entitlement to TDIU.  The AOJ afforded the Veteran notice of how to substantiate a claim for a TDIU in a February 2014 letter, and requested that she complete a Form 21-8940 regarding TDIU.  The AOJ also requested that the Veteran identify and authorize the release of treatment records.  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain any outstanding relevant private records.  No additional actions were available or required of the VA.  

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for degenerative disc disease of L5/S1 with chronic lumbar strain, rated as 40 percent disabling for the entire appeal period.  Accordingly, the Veteran's one service-connected disability is not rated at 60 percent or more.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran claims that she is unable to secure or follow a substantially gainful occupation due to her service-connected lumbar spine disability.  See e.g., September 2008 VA treatment record.    

The record shows that prior to service, the Veteran completed high school, and her grade average was 3.8.  See May 2009 VA psychiatric examination.  She has also completed two higher education degrees.  See May 2009 VA psychiatric examination (Veteran reported having two Associates Degrees); September 2008 VA treatment record (Veteran reported having an Associate's Degree and a Bachelor's Degree in English and Business).  In service, the Veteran reported that she served as a communication specialist.  See May 2009 VA psychiatric examination.  After service, the Veteran attended the Detroit Business Institute, and she then worked in occupations of secretary from June 1991 to October 1994, jewelry sales from 1988 to 1989, and in housekeeping from 1989 to 1991.  See October 1994 SSA Disability Report.  The Veteran has also reported that she worked as an administrative assistant until 1996.  See June 2009 VA examination.  The Veteran has also reported that she has worked as a legal secretary.  See October 2011 VA examination.  The Veteran has also reported that she has worked as an information systems data entry clerk with two automobile companies.  See August 2008 VA treatment record.  The Veteran reported that from 1992 to 2001, she worked through temporary placement services in temporary jobs, and she was getting laid off because of the temporary nature of the jobs.  See May 2009 VA psychiatric examination.  The Veteran reported that the last time she worked was in an office, and the job was in inventory.  See May 2002 Board hearing from a prior appeal, transcript at p. 7-8.  

The Veteran contends that she is precluded from employment due to her back disability.  She reported that she has tried to get a job since she lost her last job through the temporary service in inventory [in 2001], but that she cannot find a job working in an office due to her physical condition.  See May 2002 Board hearing from a prior appeal, transcript at p. 7-8.  She also states that because of the back problem, she has limitation on her physical activity.  See May 2009 VA psychiatric examination.  The Veteran is competent to report her lumbar spine symptoms and work experience, and the Board finds that her reports as to same are credible.  

On VA examination in November 2006, the examiner stated that the Veteran had no impairment of daily occupational activities due to the lumbar spine disability.  

On VA examination in June 2009, the examiner stated that the Veteran had no impairment of daily, sedentary occupational activities due to the lumbar spine disability.  

On VA examination in October 2011, the examiner noted that the Veteran's lumbar spine disability impacts her ability to work, in that she has limited ability to stand for longer than 10 minutes and walk less than half a block.  

The Board finds that based on this lay and medical evidence, the Veteran is not able to perform the physical acts that are required for a physically active occupation, and she is therefore precluded from securing and maintaining physically active occupations due to her service-connected disability.  

The Board acknowledges the Veteran's report that due her back she could not sit in her office behind her desk all day in her last job, which was in inventory.  See May 2002 Board hearing from a prior appeal, transcript at p. 7-8.  She stated that she had to constantly get up and try to exercise and move around and she "couldn't keep a job because they wanted production and [she] couldn't continue to constantly move and be away from [her] desk and come back."  Id.  She reported that at that particular job, she got a 15 break in the morning and in the afternoon, and a 30 minute break for lunch, and that was not enough.  Id.  However, the Board notes that the Veteran reported that in this particular job, she had to recurrently go out into the warehouse and inspect inventory, and that she lost her job because she could not do her inventory.  Id.  Based on this evidence, the Board finds that the Veteran's last job in inventory was a physically active occupation requiring physical activity to fulfill production standards in inventory.  Therefore, this testimony does not show that the Veteran is unable to maintain a sedentary occupation in which breaks from prolonged sitting are permitted.   

On review, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes her from securing and following gainful sedentary occupation.  In light of the October 2011 VA medical opinion and the Veteran's statements as to symptoms, the Board acknowledges that the Veteran's service-connected lumbar spine disability impacts the Veteran's ability to work.  However, the assigned evaluation for this disability is intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  The Board also acknowledges the Veteran's reports that she is limited in prolonged sitting due to her lumbar spine disability and that she cannot sit on a bus, and she therefore cannot work.  See e.g., May 2002 Board hearing from a prior appeal, transcript at p. 7-8; See May 2009 VA psychiatric examination.  Significantly, however, the Veteran reports that she engages in daily sedentary activities such as watching television and using the computer.  See May 2009 VA psychiatric examination.  The Board also notes that the Veteran reported that from 1992 to 2001, she worked through temporary placement services in temporary jobs, and she was getting laid off because of the temporary nature of the jobs, and she did not indicate that she lost any of her aforementioned sedentary jobs due to her lumbar spine disability.  See e.g., May 2009 VA psychiatric examination.

On review, and given the June 2009 and October 2011 medical opinions, the Veteran's level of education which includes an Associate's Degree and a Bachelor's Degree in English and Business, the Veteran's previous work experience in communications, secretarial work, and data entry, and given that there is no evidence to suggest that the Veteran was unable to maintain her prior sedentary occupations due to her lumbar spine disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected lumbar spine disability prevents her from securing and maintaining a sedentary occupation that requires mental and social acts in a work-like setting.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see e.g., May 2009 VA psychiatric examination (the Veteran denied having any trouble getting along with the people with whom she was working).  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of her service-connected disability, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied. 





REMAND

Because there was an inferred claim for entitlement to SMC for aid and attendance, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same.  She should also be afforded a VA examination regarding the need for aid and attendance.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to SMC for aid and attendance.  

2. Afterward completing the above and any other development deemed necessary, schedule the Veteran for a VA examination to determine if she has a need for regular aid and attendance or is housebound due to her service-connected disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected lumbar spine disability alone  (1) renders her so helpless as to require the regular aid and attendance of another person; or (2) results in physical or mental impairment that leaves her substantially confined to her dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout her lifetime). 

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping herself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. Thereafter, adjudicate the issue of SMC and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


